internal_revenue_service number release date index number - -------------------------------------- --------------------------------- -------------------------------- ------------------------------ ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------------ telephone number ---------------------- refer reply to cc ita b06 plr-112526-17 date date legend parent applicant entity entity entity entity year year year -------------------------------------- ------------------------ ----------------------------------------------------- ------------------------ ---------------------------- ------------------------ ------------------------------------ ------------------------ --------------------------------------- ------------------------ -------------------------------- ------------------------ ------- ------- ------- plr-112526-17 dear ----- ----------- this letter is in reply to a request for a private_letter_ruling made by parent on behalf of applicant parent requests an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file form_970 application to use lifo inventory_method on behalf of applicant for year facts parent represents the following facts on behalf of applicant entity was the common parent of a consolidated_group that included entity and entity entity entity and entity all used the last-in-first-out lifo inventory_method of accounting parent states that each entity had attached a form_970 to the appropriate federal_income_tax return for the taxable_year the method was first used by that entity in accordance with sec_1_472-3 of the income_tax regulations subsequently in year entity and entity merged with entity with entity surviving the merger parent states that the merger transactions qualified as non- taxable mergers under sec_368 of the internal_revenue_code subject_to sec_381 entity continued to use the lifo_method for its own inventories and the inventories acquired from entity and entity after the merger subsequently in year entity decided to restructure its organization and formed entity later renamed applicant entity transferred its manufacturing business operating_assets and inventory to entity applicant in year in a transaction that parent states qualified as a tax free transfer of assets under sec_351 however entity was unaware that it was required to file form_970 on behalf of entity applicant in order for entity applicant to use the lifo_method see revrul_70_564 1970_2_cb_109 as a result entity failed to file the required form_970 on behalf of entity applicant following the transfer of assets entity applicant has used the lifo inventory_method to identify inventory for both tax and financial reporting purposes for year and all subsequent taxable years subsequently in year parent acquired entity which has since renamed itself applicant parent is currently the common parent of a consolidated_group that includes applicant and entity parent realized recently that applicant never properly adopted the lifo inventory_method and as such has filed this request for a private_letter_ruling ruling requested plr-112526-17 parent requests an extension of time under sec_301_9100-1 and sec_301_9100-3 to file form_970 on behalf of applicant to adopt the lifo_method effective for year law and analysis sec_472 provides that a taxpayer may use the lifo_method in inventorying goods specified in an application to use such method filed at such time and in such manner as the secretary may prescribe sec_1_472-3 provides that the lifo inventory_method may be adopted and used only if the taxpayer files with its income_tax return for the taxable_year as of the close of which the method is first to be used a statement of its election to use such inventory_method the statement is to be made on form_970 sec_301_9100-1 provides that the commissioner has the discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulations published in the federal_register or in a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 provides automatic_extension of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 the requested election is a regulatory election as defined under sec_301_9100-1 because the due_date of the election is prescribed in sec_1_472-3 parent’s request is analyzed under the requirements of sec_301_9100-3 because the automatic provisions of sec_301_9100-2 are not applicable requests for relief under sec_301_9100-3 will be granted when a taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government see sec_301_9100-3 sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief before the failure to make the regulatory election is discovered by the internal_revenue_service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election plr-112526-17 sec_301_9100-3 provides that a taxpayer is deemed not to have acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty was or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences and chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money the section also provides that if the tax consequences of more than one taxpayer are affected by the election the government’s interests are prejudiced if extending the time for making the election may result in the affected taxpayers in the aggregate having a lower tax_liability than if the election had been timely made further sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section conclusion on the basis of parent’s representations we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly we hereby grant an extension of time for parent to file the missing form_970 on behalf of applicant for year this extension shall be for a period of days from the date of this ruling please attach a copy of this ruling to the form_970 filed pursuant to this private_letter_ruling request except as expressly set forth above this office neither expresses nor implies any opinion concerning the tax consequences of the facts described above under any other provision of the code or regulations specifically we have no opinion either expressed or implied as to whether applicant entity entity entity or entity have correctly used or are correctly using the lifo inventory_method we have no opinion as to the propriety of the merger between entity entity and entity in year specifically whether such merger constituted a non-taxable merger for purposes of sec_368 and sec_381 we have no opinion as to whether entity was required to file form_970 to continue to use the lifo inventory_method following the year merger finally we have no opinion as to the propriety of the restructuring activities between entity and applicant in year specifically whether such transfer of assets between entity and applicant constituted a tax-free transfer of assets under sec_351 plr-112526-17 the ruling contained in this letter_ruling is based upon facts and representations submitted by parent on behalf of applicant with accompanying penalties of perjury statements executed by appropriate parties while this office has not verified any of the material submitted in support of this request for an extension of time to file the required form_970 all material is subject_to verification on examination this ruling is directed only to parent who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with our office we are sending copies of this letter to parent’s authorized representatives sincerely cheryl l oseekey senior counsel branch office of associate chief_counsel income_tax accounting enc copy for sec_6110 purposes cc
